DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
The Amendments to the Claims filed 01/07/2021 have been entered.  Since claims 8 and 9 have been cancelled, the previous 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections to claims 9 and 9 are considered moot.

Examiner’s Remark and Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
For recordation purposes, it is noted herein that, in light of the specification of claimed invention, the recitations "a larger gas molecule” recited in claim 1 is considered/interpreted as “molecules or compounds having a larger molecular diameter than hydrogen gas molecule”.

The application has been amended as follows:
Claim 1
Lines 1-2, “A process for separating hydrogen gas from a gas mixture having hydrogen gas and a larger gas molecule, the method comprising:”
Gas Permeation Unit (GPU) hydrogen permeance”------------------- 
Line 11, “concentration of the hydrogen gas and a second retentate stream having an increased”

Claim 10
The process of claim 1, wherein the carbonized polyvinylidene chloride copolymer membrane is a polyvinylidene chloride copolymer comprised of vinylidene chloride and at least one of the following: a vinyl monomer,[[;]] a vinyl chloride monomer,[[;]] an acrylate monomer,[[;]] a methacrylate monomer,[[;]] a styrenic monomer,[[;]] acrylonitrile, methacrylonitrile,[[;]] itaconic acid,[[;]] and chlorotrifluoroethylene that has been pyrolyzed.

Reasons for Allowance 
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-7 and 10-15.  The concept of a process for separating hydrogen gas from a gas mixture having hydrogen gas and a larger gas molecule, the method comprising: (i) providing a carbonized polyvinylidene chloride copolymer membrane having a hydrogen permeance in combination with a hydrogen/methane selectivity, wherein the combination of hydrogen permeance and hydrogen/methane selectivity is (i) at least 30 Gas Permeation Unit (GPU) hydrogen permeance and at least 200 hydrogen/methane selectivity or (ii) at least 10 GPU hydrogen permeance and at least 700 hydrogen/methane selectivity; and (ii) flowing the gas mixture through said carbonized polyvinylidene chloride copolymer membrane to produce a permeate first stream having an increased concentration of the hydrogen gas and a 
The closest prior art is Liu et al. (WO 2016/003680 A1).  Liu et al. teach novel carbon molecular sieve (CMS) compositions comprising carbonized vinylidene chloride copolymer having micropores with an average micropore size ranging from 3.0 to 5.0. These materials offer capability in separations of gas mixtures such as propylene (C3H6) and propane (C3H8); carbon dioxide (CO2) and nitrogen (N2); N2 and methane (CH4); ethylene (C2H4) and ethane (C2H6); and n-butane (C4H10) and iso-butane (C4H10) (Abstract; page 4, lines 10-18).  But Liu et al. do not teach the process for separating hydrogen gas from a gas mixture having hydrogen gas and a larger gas molecule using a carbonized polyvinylidene chloride copolymer membrane having a hydrogen permeance in combination with a hydrogen/methane selectivity, wherein the combination of hydrogen permeance and hydrogen/methane selectivity is (i) at least 30 GPU hydrogen permeance and at least 200 hydrogen/methane selectivity or (ii) at least 10 GPU hydrogen permeance and at least 700 hydrogen/methane selectivity. 
Other pertinent prior art to Yoshinaga et al. (EP 0 459 623 A1) teach product and process of separating hydrogen from hydrogen-methane gas mixture or separating carbon dioxide from carbon dioxide-nitrogen mixture (Abstract). Yoshinaga et al. disclose asymmetric hollow filamentary carbon membrane for the separation process (pages 2-3). But Yoshinaga et al. do not teach the process for separating hydrogen gas from a gas mixture having hydrogen gas and a larger gas molecule using a carbonized polyvinylidene chloride copolymer membrane having a hydrogen permeance in combination with a hydrogen/methane selectivity, wherein the combination of hydrogen permeance and hydrogen/methane selectivity is (i) at least 30 GPU 
Other pertinent prior art to Centeno et al. (Carbon molecular sieve gas separation membranes based on poly(vinylidene chloride-co-vinyl chloride), 2000, Vol. 38, pp. 1067-1073) teach a preparation of a composite carbon membrane from poly(vinylidene chloride-co-vinyl chloride) (Abstract). Centeno et al. teach test results of the composite carbon membrane from poly(vinylidene chloride-co-vinyl chloride) for separation of O2/N2, CO2/CH4, He/N2 and CO2/N2 (page 1071, Fig. 6).  But Centeno et al. do not teach the process for separating hydrogen gas from a gas mixture having hydrogen gas and a larger gas molecule using a carbonized polyvinylidene chloride copolymer membrane having a hydrogen permeance in combination with a hydrogen/methane selectivity, wherein the combination of hydrogen permeance and hydrogen/methane selectivity is (i) at least 30 GPU hydrogen permeance and at least 200 hydrogen/methane selectivity or (ii) at least 10 GPU hydrogen permeance and at least 700 hydrogen/methane selectivity. 
The cited prior arts, alone or in a combination, do not provide any guidance which would lead one to a process for separating hydrogen gas from a gas mixture having hydrogen gas and a larger gas molecule, the method comprising: (i) providing a carbonized polyvinylidene chloride copolymer membrane having a hydrogen permeance in combination with a hydrogen/methane selectivity, wherein the combination of hydrogen permeance and hydrogen/methane selectivity is (i) at least 30 GPU hydrogen permeance and at least 200 hydrogen/methane selectivity or (ii) at least 10 GPU hydrogen permeance and at least 700 hydrogen/methane selectivity; and (ii) flowing the gas mixture through said carbonized polyvinylidene chloride copolymer membrane to produce a permeate first stream having an increased concentration of the hydrogen gas and a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.